DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The examiner respectfully requests that all the claimed axes & planes of the claims be expressly shown in the drawings. The drawings do not appear to show the claimed "first axis" and "second axis" of claim 1, for example. Further, while "reference plane of intersection 204" is shown in figs 7A-7D, this can not be the "reference plane" of claim 1, because claim 1 also recites this "reference plane" "bisects the base portion" (while 204 is taught as separating the base portion from the formation engaging portion: ¶ 69), and has the "first axis" and "second axis" disposed within it. Neither of these axes are shown nor do radii 213' and 213" appear to originate from this "reference plane" as appears to be required by claim 1 ("wherein the first axis is disposed at a first radius measured in the reference plane…"). Currently, the examiner only sees "central axis 215" clearly shown.

The "first / second axis oriented parallel to the central axis" of claims 2 & 3 are not shown.

The "first axis orientated at an acute angle relative to the central axis" of claim 4 is not shown. Nor is "acute angle β" shown.

The insert with "curved flanking surfaces" and a "base portion" that is "cylindrical" of claim 7 is not shown. The cylindrical base section is shown in figures 32A-32D where "flanking surfaces 1514a, 1514b are straight" (¶ 154).

The insert with the lateral sides that are both concave in the "front profile view", as recited in claim 8, is not shown. Figures 7C, 11C, 15C, & 21C (presumed to be the "front profile view") shows two convex curves. Figure 25C shows that "flanking surfaces 1114a, 1114b are straight" (¶ 118). Same for figure 29C (¶ 130), figure 30C (¶ 142), and figure 32C (¶ 154).
Similarly, the insert with one lateral side that is one of "concave, convex, or linear in the front profile view" and the other lateral side that is a different one of "concave, convex, or linear in the front profile view" (as allowed by claim 8) is not shown.

The "insert" with a "width" that "decreases moving longitudinally" from both ends, as recited in claims 10 & 17 is not shown. Figures 7B, 11B, 15B, 21B2, 25B, 29B, & 30B all show inserts with widths that initially increase from the ends as clearly shown by the curved corners at each "end".
 


The "insert [that] is disposed along the leading edge of the blade" of claim 14 is not shown. The claimed "insert" with the limitations of parent claim 1 is interpreted as being drawn to "inserts 200" in the present case. These inserts are only shown in a trailing configuration to the "cutter elements 145" and rotationally behind the "leading edge of the blades" in the figures. See figures 2-4, 8, 9, 12, 13, 16-19, 22, 23, 26, & 27 of the present case.

The insert with a width that "decreases continuously moving longitudinally from the first end to the second end" of claim 19 is not shown. The closest would appear to be figure 21B of the present case. But as can be clearly seen in figure 21B, the left and right corners on the lowermost end (as viewed in figure 21B) narrow significantly from the previously wider width. In other words, "moving longitudinally from first end 905a to the second end 905b" defines an increasing width until the 913c & 913d are reached, and only then does the width "decrease continuously".

The "insert [that] trails the plurality of cutter elements mounted to the blade relative to the cutting direction of rotation" (emphasis added) of claim 25 is not shown. The drawings only show inserts 200 trailing a single cutter 145 on the blade relative to the direction of rotation. Further, this phrase in claim 25 effectually requires a "plurality of cutter elements" mounted to the same blade ("…the blade"), wherein one of the "plurality another cutter element (effectually required by the "insert" trails a "plurality of cutter elements"), which is also not shown. The drawings only show each single "insert" trailing a single respective "cutter element" on any given blade, not "a plurality" as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14, 16, 17, 24, & 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claims 1 & 13 are respectfully held as indefinite for several reasons.
First, the phrase "the formation engaging surface" in the "second flanking surface" clause lacks proper antecedent basis. Only a "formation engaging portion" is previously recited.

The "first axis" and "second axis" limitations are also held to be indefinite because they can be curved, as well as straight (claim 2: "the first axis is oriented parallel to the central axis", and the "central axis" may be curved: figure 7B). It is unclear what exactly rotation "about" a curved axis describes / how it is performed.
This indefiniteness is further illustrated by the claimed recitation that "first" and "second axis" are "disposed in a reference plane". But radii R213' and R213" in figure 7C are shown as having different lengths, and do not appear to extend from the same plane. The examiner notes that this is the "front view" of the insert, as recited in the claim.
Similarly, the claim requires "the reference plane… bisects the base portion and contains the central axis of the base portion". Assuming the "central axis of the base portion" is drawn to "central or longitudinal axis 215", this "reference plane" would have to be horizontal (or parallel to the viewer's frame of reference of fig 7B). But claims 1 & 13 specifically state "front profile view", such as fig 7C, which includes the radii that define the curves. So in figure 7C, the "reference plane" would have to be oriented perpendicular 
In summary, the examiner has read these "curve" clauses of claims 1 & 13 many times over the course of examination and is largely unable to determine what they clearly require without importing limitations from the drawings into the claims. The examiner respectfully asserts that they complicate and muddle the claims rather than add clarity to them. They rely on several imaginary lines / planes that are not apparently shown in the figures, and contain several recitations that are contradictory to the examiner's reading, as discussed above.
Claims 2-12 depend from claim 1 & claim 14 depends from claim 13.

Claims 2-4 are further held as indefinite for its recitation of "first / second axis". As discussed for claim 1 above, it is unclear how exactly the "first / second axis" operates within the claim. It appears to be an imaginary line to describe the rotation necessary to reach the "front profile view" rather than a structural feature of the insert. Not being shown in the drawings further complicates the possible interpretations. 

Claim 6 is held to be indefinite because it appears to contradict parent claim 1 by reciting "the first curve is linear in the front profile view" (i.e. straight). Claim 1 recites "a first curve in a front profile view" defines "the first flanking surface" which has a "radius". 

Claims 9 & 16 are respectfully held as indefinite because the recitation of "the width of the insert increases moving longitudinally from the first end and the width of the insert increases moving longitudinally from the second end" is self-contradictory unless the reader imports the limitation that the "increasing width" ends at some point, presumably in the middle of the insert. In other words, the claim currently requires that the "width… increases moving longitudinally from the first end [toward the second end]". Logically, this means that the reverse movement (from the second end toward the first end) would show decreasing width. But the claim also recites increasing width in this second direction. In the disclosure, this "increasing width" in both directions ends at the midpoint of the insert, but the claim does not recite this and it is improper to import such a limitation into the claim where it is not expressly required. Applicant themselves disclaim the limiting nature of the specification on the claims in ¶ 158 of the present disclosure.

Claims 10 & 17 are held as indefinite as similarly described for claim 9 above.

Claims 13 & 24 are respectfully held as indefinite for the phrase "a cutter-supporting surface of the blade". No "cutters" are recited in the claims and the "insert" of the present case is neither claimed, nor disclosed, as a "cutter", but rather a "depth of cut control feature" (¶ 20 of the as-filed specification). The "cutter-supporting surface" phrase appears to imply that "cutters" are on the blades, but the claim does not clearly recite such, thus making it unclear (A) how or if the "inserts" differ from "cutters", and (B) if "cutters" are required by the claim. This is further illustrated by dependent claim 25, which positively recites "cutter elements", thus making it unclear how "a cutter-supporting surface" operates within parent claim 24. 
In other words, if no "cutters" are required by claims 13 & 24, what does the phrase "cutter-supporting surface" require?
Claim 14 depends from claim 13 & claim 25 depends from claim 24.

Claim 25 is held as indefinite because it redundantly recites "a cutter-supporting surface", which is already recited in parent claim 24. Proper antecedent terminology should be used through any given claim set ("a" or "an" for the first mention of a feature, and "the" or "said" for subsequent references to that feature).
Claim 25 is further held as indefinite for the phrase "the insert trails the plurality of cutter elements" (emphasis added).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-4, 7-10, & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0263327 (Meiners). 
Independent claim 1: In light of the 112(b) rejections of this claim, as discussed above, the respective limitations have been interpreted as best able. Meiners discloses an insert for a drill bit (figs 2-4), the insert comprising:
a base portion ("base 27" - ¶ 19) having a central axis (vertical "axis 29" as well as inherently present, but not individually shown, axis that extends lengthwise perpendicular to the viewer's perspective in figs 2-4) and defining a bottom portion of the insert (figs 2-4);
a formation engaging portion extending from the base portion (upper portion generally denoted by "conical surface portion 32") and defining an upper portion of the insert (figs 2-4), wherein the formation engaging portion comprises:
	a crown with an elongate peaked ridge ("elongated crest 37") extending from a first end of the formation engaging portion (either one of right or left side of the insert as viewed in fig 2) to a second end of the formation engaging portion (other one of the right or left side of the insert as viewed in fig 2);
	a first flanking surface extending from the peaked ridge to a first lateral side of the formation engaging portion (33 and the unnumbered portion that extends between 33 & base 27 - fig 3); and
	a second flanking surface extending from the peaked ridge to a second lateral side of the formation engaging [portion] (35 and the unnumbered portion that extends between 35 & base 27 - fig 3), wherein the first lateral side extends from the (fig 2) and the second lateral side extends from the first end to the second end (ibid);
wherein the first flanking surface is defined by a first curve in a front profile view (a curved portion is shown between 33 & the unnumbered portion that extends between 33 & base 27 in fig 3; further, the "flanks 33, 35 may be slightly concave or convex" - ¶ 20 - which is shown by the contour lines in figure 3. 33 is thus "defined by a first curve in a front profile view" for these plurality of curves shown in fig 3) of the insert rotated about a first axis from the first end to the second end (The examiner is unsure how this limits the claim as discussed in the 112(b) rejections  above. Figure 2 shows a "side" - ¶ 9 - and fig 3 is "at 90 degrees to FIG. 1" - ¶ 10), wherein the first axis is disposed in a reference plane that bisects the base portion (ibid; figure 3 can reasonably be called a "front view" if fig 2 is a "side") and contains the central axis of the base portion (fig 3 contains central axis 29 as well as the unshown "width" axis), wherein the first axis is disposed at a first radius measured in the reference plane and perpendicular to the central axis from a top of the peaked ridge to the first axis (In light of the 112(b) rejections, discussed above, the limitation has been interpreted as best able. The curves as defined above are defined by axis / radii in apparently the same manner as the present case);
wherein the second flanking surface is defined by a second curve in the front profile view (ibid as described for the "first flanking surface above") of the insert rotated about a second axis from the first end to the second end (ibid), wherein the second axis is disposed in the reference plane (ibid), wherein the second axis is disposed at a second (ibid);
wherein the first radius is different from the second radius (the curves, as defined above, are defined by distinct radii. Further, the "concave" portions 33 & 35 face differing directions and therefore are inherently defined by differing radii of curvature. Further, "flank 33 is smaller in surface area than flank 35" - ¶ 20 - meaning that their radii of curvature are different).

Dependent claims 2-4, 7-10, & 12: Meiners further discloses
Claims 2 & 3: the first / second axis (not shown in the drawings and unclearly defined in the claims as discussed in the 112(b) rejections above) is oriented parallel to the central axis of the base portion (the axis which defines the curves in fig 3 would appear necessarily perpendicular to the viewers perspective, and would therefore be parallel to the "central axis" that extends lengthwise perpendicular to the viewer's perspective in figs 2-4).

Claim 4: the first axis (not shown in the drawings and unclearly defined in the claims as discussed in the 112(b) rejections above) is oriented at an acute angle β relative to the central axis of the base portion in the reference plane (55 is an acute angle relative to "central axis 29").

Claim 7: the base portion is cylindrical (fig 5; "cylindrical base" - ¶ 4).

Claim 8: the first curve is concave, convex, or linear in the front profile view (fig 3); and
wherein the second curve is concave, convex, or linear in the front profile view (ibid).

Claim 9: the formation engaging portion has a longitudinal axis extending between the first end and the second end in top view (fig 5), wherein the insert has a width measured perpendicular to the longitudinal axis in the top view from the first lateral side to the second lateral side (Inherent and clearly seen in fig 5), wherein the width of the insert increases moving longitudinally from the first end and the width of the insert increases moving longitudinally from the second end (both will increase until they meet in the middle, as shown in fig 5).

Claim 10: the formation engaging portion has a longitudinal axis extending between the first end and the second end in top view (fig 5), wherein the insert has a width measured perpendicular to the longitudinal axis in the top view from the first lateral side to the second lateral side (Inherent and clearly seen in fig 5), wherein the width of the insert decreases moving longitudinally from the first end and the width of the insert decreases moving longitudinally from the second end (In light of the 112(b) rejection of this claim as discussed above, it has been interpreted as best able. Both will decrease upon reaching concave portions 33 & 35).

Claim 12: the peaked ridge is concave or convex (fig 2) in side view of the insert.


Claims 1-3, 7-12, 15-18, 21, & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0023043 (Tufts). Overlapping 102 rejections are respectfully presented because multiple references anticipate the independent claims while anticipating different sets of dependent claims.
Independent claim 1: In light of the 112(b) rejections of this claim, as discussed above, the respective limitations have been interpreted as best able. Tufts discloses an insert for a drill bit (figs 5A-5C), the insert comprising:
a base portion ("base portion 261" - ¶ 55) having a central axis ("axis 268" - fig 54A & ¶ 55) and defining a bottom portion of the insert (fig 5A);
a formation engaging portion extending from the base portion ("cutting portion 262" - ¶ 55) and defining an upper portion of the insert (fig 5A), wherein the formation engaging portion comprises:
	a crown with an elongate peaked ridge (282, 283, & 284) extending from a first end of the formation engaging portion (either one of 282 or 284) to a second end of the formation engaging portion (other one of 282 or 284);
	a first flanking surface extending from the peaked ridge to a first lateral side of the formation engaging portion ("flanking surface 272" - ¶ 53); and
	a second flanking surface extending from the peaked ridge to a second lateral side of the formation engaging [portion] ("flanking surface 273"), wherein the first lateral side extends from the first end to the second end (fig 5A) and the second lateral side extends from the first end to the second end (ibid);
wherein the first flanking surface is defined by a first curve in a front profile view ("flanking surfaces 272, 273 include concave regions or recesses 285" - fig 5C, which is a "front profile 286" - ¶ 60) of the insert rotated about a first axis from the first end to the second end (The examiner is unsure how this limits the claim as discussed in the 112(b) rejections  above. Figure 5C shows a "front profile 286" that is rotated 90 degrees from that of fig 5A), wherein the first axis is disposed in a reference plane that bisects the base portion (ibid) and contains the central axis of the base portion (fig 5A), wherein the first axis is disposed at a first radius measured in the reference plane and perpendicular to the central axis from a top of the peaked ridge to the first axis (In light of the 112(b) rejections, discussed above, the limitation has been interpreted as best able. The curves as defined above are defined by axis / radii in apparently the same manner as the present case);
wherein the second flanking surface is defined by a second curve in the front profile view (ibid as described for the "first flanking surface above") of the insert rotated about a second axis from the first end to the second end (ibid), wherein the second axis is disposed in the reference plane (ibid), wherein the second axis is disposed at a second radius measured in the reference plane and perpendicular to the central axis from the top of the peaked ridge to the second axis (ibid);
wherein the first radius is different from the second radius ("concave regions 285" - ¶ 60 - would be defined by different radii, each respective radius of curvature extending outward from the insert as viewed in fig 5C).

Dependent claims 2, 3, & 7-12: Tufts further discloses
Claims 2 & 3: the first / second axis (not shown in the drawings and unclearly defined in the claims as discussed in the 112(b) rejections above) is oriented parallel to the (the axis which defines the flank curves in fig 5C would appear necessarily perpendicular to the viewers perspective, and would therefore be parallel to the "central axis").

Claim 7: the base portion is cylindrical (figs 5A-5C).

Claim 8: the first curve is concave, convex, or linear in the front profile view ("concave regions 285" in "front profile 286" - ¶ 60); and wherein the second curve is concave, convex, or linear in the front profile view (ibid).

Claim 9: the formation engaging portion has a longitudinal axis extending between the first end and the second end in top view (fig 5B), wherein the insert has a width measured perpendicular to the longitudinal axis in the top view from the first lateral side to the second lateral side (Inherent and clearly seen in fig 5B), wherein the width of the insert increases moving longitudinally from the first end and the width of the insert increases moving longitudinally from the second end (both will increase until they meet, as shown in fig 5B).

Claim 10: the formation engaging portion has a longitudinal axis extending between the first end and the second end in top view (fig 5B), wherein the insert has a width measured perpendicular to the longitudinal axis in the top view from the first lateral side to the second lateral side (Inherent and clearly seen in fig 5B), wherein the width of the insert decreases moving longitudinally from the first end and the width of the insert decreases (In light of the 112(b) rejection of this claim as discussed above, it has been interpreted as best able. Both will decrease upon reaching concave portions 285).

Claim 11: the formation engaging portion has a longitudinal axis extending between the first end and the second end in top view (fig 5B), wherein the insert has a width measured perpendicular to the longitudinal axis in top view from the first lateral side to the second lateral side (inherent and clearly seen in fig 5B), wherein the width of the insert at the first end (Can be either one of 282 or 284. Drawn to 284 for the purposes of claim 11) is greater than the width of the insert at the second end (Other one of 282 or 284. Drawn to 282 for the purposes of claim 11. Shown in fig 5B by the narrow rounded nose versus notably larger rear).

Claim 12: the peaked ridge is concave or convex (fig 5A) in side view of the insert.

Independent claim 15: Tufts discloses an insert for a drill bit ("cutter element insert 60" - figs 3A-5C), the insert comprising:
a base portion ("base portion 61" - ¶ 39);
a formation engaging portion extending from the base portion ("cutting portion 62"), wherein the formation engaging portion has a longitudinal axis ("crown line 97" - fig 3B & ¶ 42) and includes a first end (one of "front surface 70" or "back surface 71"), a second end opposite the first end (other one of "front surface 70" or "back surface 71"), a first lateral side extending from the first end to the second end ("flanking surface 72"), and a second lateral side extending from the first end to the second end ("flanking surface 73"), and an elongate crown (82, 83, & 84 - defined by "crown line 97") extending longitudinally from the first end to the second end (ibid) and laterally from the first lateral side to the second lateral side (ibid);
wherein the first lateral side has a first radius of curvature in top view of the insert (Ra, fig 3B, shown with respect to side 73, but clearly also applicable to "first lateral side" 72) and the second lateral side has a second radius of curvature in top view of the insert (ibid),wherein the first radius of curvature is different than the second radius of curvature (Each flanking surface 72, 73, has their own "radius Ra" which are different as shown by the arrow for Ra in fig 3B: They extend from distinct origins on opposite sides of the insert, would define two distinct circles if they were rotated a full 360 degrees, and are therefore "different").

Dependent claims 16-18, 21 & 22: Tufts further discloses
Claim 16: the insert has a width measured perpendicular to the longitudinal axis from the first lateral side to the second lateral side (inherent and clearly see in fig 3B), wherein the width of the insert increases moving longitudinally from the first end and the width of the insert increases moving longitudinally from the second end (In light of the 112(b) rejection of this claim as discussed above, the limitation has been interpreted as best able. Both will increase until they meet, as shown in fig 3B).

Claim 17: the insert has a width measured perpendicular to the longitudinal axis from the first lateral side to the second lateral side (inherent and clearly see in fig 3B), wherein (In light of the 112(b) rejection of this claim as discussed above, the limitation has been interpreted as best able. Both will increase moving inward when reaching "concave segment 78" - ¶ 43, as shown in fig 3B).

Claim 18: the insert has a width measured perpendicular to the longitudinal axis from the first lateral side to the second lateral side (inherent and clearly see in fig 3B), wherein the width of the insert at the first end (Can be either of "front surface 70" or "back surface 71"; "first end" drawn to 71 for the purposes of claim 18) is greater than the width of the insert at the second end (thickness of 71 is greater than that of 70 as shown in figs 3A & 3B).

Claim 21: the elongate crown includes a peaked ridge extending longitudinally from the first end to the second end (fig 3A), wherein the peaked ridge defines an extension height for the insert (ibid), and wherein the elongated crown has a radius of curvature in a front profile view (fig 3C).

Claim 22: the peaked ridge is concave or convex (fig 3A) in side view of the insert (ibid).


Claims 15, 16, 21, 24, & 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,659,199 (Swadi).
Independent claim 15: Swadi discloses an insert for a drill bit ("elongated bearing elements 30" - figs 3-6 & ¶ bridging cols 4 & 5), the insert comprising:
a base portion (lower portion of 30 that connects to "blade 18" as viewed in fig 5);
a formation engaging portion extending from the base portion (upper portion which contacts the formation), wherein the formation engaging portion has a longitudinal axis (figs 3, 4, & 6) and includes a first end ("leading end 34"), a second end opposite the first end ("trailing end 36"), a first lateral side extending from the first end to the second end (one of the inner or outer lateral sides clearly shown in figs 5 & 6), and a second lateral side extending from the first end to the second end (the other one of the inner or outer sides clearly shown in figs 5 & 6), and an elongate crown (apex / uppermost formation contacting surface as viewed in fig 5) extending longitudinally from the first end to the second end (ibid) and laterally from the first lateral side to the second lateral side (ibid);
wherein the first lateral side has a first radius of curvature in top view of the insert (fig 6) and the second lateral side has a second radius of curvature in top view of the insert (fig 6),wherein the first radius of curvature is different than the second radius of curvature (the radius of curvature for the outer lateral side is larger than the radius of curvature for the inner lateral side: fig 6).

Dependent claims 16 & 21: Swadi further discloses
Claim 16: the insert has a width measured perpendicular to the longitudinal axis from the first lateral side to the second lateral side (inherent and shown in figs 5 & 6), wherein (starting at the front most end, the "half-hemisphere" shape of "leading end 34" - ¶ bridging cols 4 & 5 - will increase upon moving longitudinally. Although it ceases to increase upon reaching the main body) and the width of the insert increases moving longitudinally from the second end (ibid for "trailing end 36").

Claim 21: the elongate crown includes a peaked ridge extending longitudinally from the first end to the second end (the uppermost extent of the insert: fig 5. The phrase "peaked ridge" does not convey any structure other than a high point which extends longitudinally, which element 30 clearly has), wherein the peaked ridge defines an extension height for the insert (ibid), and wherein the elongated crown has a radius of curvature in a front profile of the insert (fig 5 clearly shows a radius of curvature for the peak).

	Independent claim 24: Swadi discloses a drill bit for drilling a borehole in an earthen formation (figs 1 & 3), the bit having a central axis ("centerline L of the rotary drag bit 10" - ¶ bridging cols 4 & 5) and a cutting direction of rotation (inherent and well understood; PDC cutters 14 lead the rotation ahead of 30), the bit comprising:
	a bit body (inherent; ¶ bridging cols 3 & 4) configured to rotate about the axis in the cutting direction of rotation (again inherent and well understood for "rotary drag bits"; "the bit 10 rotates under applied torque" - col 4:37-38), wherein the bit body includes a face (again inherent and well understood for "rotary drag bits"; "face 12");
("blades 18 extending above the face 12" - col 3:66 & 67);
	the insert of claim 15 (as described above) mounted to a cutter-supporting surface of the blade (in light of the 112(b) rejection of this limitation as discussed above, it has been interpreted as best able. Blades 18 are capable of supporting "PDC cutters 14").

	Claim 25: Swadi further discloses a plurality of cutter elements ("PDC cutters 14") mounted to [the] cutter-supporting surface of the blade (fig 3), wherein each cutter element includes a forward-facing cutting face ("polycrystalline diamond table 14a" - fig 3);
	wherein the insert trails the plurality of cutter elements mounted to the blade relative to the cutting direction of rotation (in light of the 112(b) rejection of this phrase, as described above, the limitation has been interpreted as best able. The relative positioning of "elongated bearing elements 30" to their respective leading "PDC cutters 14" on their respective blades is the same in Swadi as is disclosed in the present figures: fig 1).


Claims 15, 20, & 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,459,382 (Aliko). Overlapping 102 rejections are respectfully presented because multiple references anticipate the independent claims while anticipating different sets of dependent claims.
Independent claim 15: Aliko discloses an insert for a drill bit ("bearing block 40" - figs 1 & 2A), the insert comprising:
a base portion (drawn to the portion which is embedded within the pocket, not individually numbered but clearly shown in fig 2A);
a formation engaging portion extending from the base portion (upper portion which extends from the pocket), wherein the formation engaging portion has a longitudinal axis (inherent: fig 2A) and includes a first end ("leading side 35"), a second end opposite the first end ("trailing side 36"), a first lateral side extending from the first end to the second end ("end 38"), and a second lateral side extending from the first end to the second end ("end 39"), and an elongate crown ("rubbing surface 32") extending longitudinally from the first end to the second end (ibid) and laterally from the first lateral side to the second lateral side (ibid);
wherein the first lateral side has a first radius of curvature in top view of the insert (clearly shown in fig 1) and the second lateral side has a second radius of curvature in top view of the insert (ibid),wherein the first radius of curvature is different than the second radius of curvature (The curved ends 38 & 39 are separated by a substantial elongated section. The radii of curvature for the ends therefore would define two distinct circles if they were rotated a full 360 degrees, and are therefore "different").

Dependent claims 20 & 23: Aliko further discloses
Claim 20: the first end comprises a planar surface and the second end comprise a planar surface (clearly shown in figs 1 & 2A).

Claim 23: the elongate crown comprises a planar surface (fig 2A) extending longitudinally from the first end to the second end (ibid). 

	Independent claim 24: Aliko discloses a drill bit for drilling a borehole in an earthen formation (fig 1), the bit having a central axis (clearly conveyed by fig 1) and a cutting direction of rotation (inherent and well understood; PDC cutters 14 lead the rotation ahead of 40), the bit comprising:
	a bit body (inherent; fig 1) configured to rotate about the axis in the cutting direction of rotation (again inherent and well understood for "rotary drag bits"), wherein the bit body includes a face (again inherent and well understood for "rotary drag bits");
	a blade extending radially along the bit face ("blades 18" - fig 1);
	the insert of claim 15 (as described above) mounted to a cutter-supporting surface of the blade (in light of the 112(b) rejection of this limitation as discussed above, it has been interpreted as best able. Blades 18 are capable of supporting "PDC cutters 14").

	Claim 25: Aliko further discloses a plurality of cutter elements ("PDC cutters 14") mounted to [the] cutter-supporting surface of the blade (figs 1 & 2A), wherein each cutter element includes a forward-facing cutting face (clearly shown in figs 1 & 2A but not individually numbered);
	wherein the insert trails the plurality of cutter elements mounted to the blade relative to the cutting direction of rotation (in light of the 112(b) rejection of this phrase, as described above, the limitation has been interpreted as best able. "Bearing block 40" rotationally rails the respective leading "PDC cutters 14": fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0263327 (Meiners). 
	Claim 5: Meiners discloses an acute angle (55, fig 3) but does not expressly disclose it's numerical value. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to use an angle between -30° and +30°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Meiners expressly teaches that "the particular include angles and shoulder radii may vary to optimize aggressiveness and durability" (¶ 32) thus clearly conveying a result effective variable status to the angle.

	Claim 6: the first curve is linear in the front profile view (In light of the 112(b) rejection of this claim as discussed above, the limitation is interpreted as best able. Inasmuch as a "curve" is mutually exclusive to "linear", the portion of the first flanking side that is between 33 & 27 is linear in the front profile view of fig 3); and
	wherein an angle α measured between the central axis of the base portion and the first flanking surface in the reference plane is greater than 0° (55, fig 3). Meiners does not expressly disclose that it is less than or equal to 60°. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to use an angle between 0° and 60°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Meiners expressly teaches that "the particular include angles and shoulder radii may vary to optimize aggressiveness and durability" (¶ 32) thus clearly conveying a result effective variable status to the angle.

Allowable Subject Matter
The examiner notes that no prior art rejections are presented for claims 13, 14, & 19. While this does indicate a certain level of novelty to those claims, the examiner is not able to indicate them as allowable at this time due to the 112(b) rejections described above. Non-broadening amendments that correct these 112(b) issues should be sufficient to place them in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676